Title: Thomas Jefferson to Stephen Cathalan, 3 July 1815
From: Jefferson, Thomas
To: Cathalan, Stephen (Etienne)


          My good and antient friend  Monticello July 3. 15.
          It is so long since I have heard from you that this letter seems almost as if written to the dead: and you have the like grounds for recieving it as from the same region. in truth the eternal wars which our age has witnessed prove it to be literally the iron age, and have suspended all the intercourses of friendship and commerce. scarcely was the temple of Janus closed in our hemisphere by the treaty of Ghent, when it was opened again in your’s at all it’s doors. such at least we presume to be the case, from the latest informations we have recieved here. your emperor was formerly trying to conquer all nations. all are now trying to conquer him. I was glad he failed: and I hope they also will fail; because I am a friend to the independance of nations. and so the world will remain after 25 years of war, and half as many millions of human beings destroyed, pretty much as it was, with only here & there a change of A. for B. as master. our short war was, in it’s beginning, unpropitious, from the want of able & faithful officers. the 2d year however began to bring forward those characters which nature had moulded for military purposes, & the tide began with them to turn in our favor; and the 3d year saw us every where victorious, and our enemies glad of peace from interest, as we always are from principle, because we believe mankind are happier in peace than in war. during this period of our declared war, and a long preceding one of war de facto, on the part of our enemy, our intercourse with Europe was almost null. now that it is reopened, I resume our old correspondence with a declaration of wants. the fine wines of your region of country are not forgotten, nor the friend thro’ whom I used to obtain them. and first the white Hermitage of M. Jourdan of Tains, of the quality having ‘un peu de la liqueur’ as he expressed it, which we call silky, soft, smooth, in contradistinction to the dry, hard or rough. what I had from M. Jourdan of this quality was barely a little sweetish, so as to be sensible and no more; and this is exactly the quality I esteem.Next comes the red wine of Nice, such as my friend mr Sasserno sent me, which was indeed very fine. that country being now united with France, will render it easier for you I hope to order it to Marseilles.There is a 3d kind of wine which I am less able to specify to you with certainty by it’s particular name. I used to meet with it at Paris under the general term of Vin rouge de Roussillon; and it was usually drunk after the repast as a vin de liqueur, as were the Pacharetti sec, & Madeire sec: and it was in truth as dry as they were, but a little higher colored. I remember I then thought it would please the American taste, as being dry and tolerably strong. I suppose there may be many kinds of wine of Roussillon; but I never saw any but of that particular quality used at Paris. I am certain it will be greatly esteemed here, being of high flavor, not quite so strong as Pacharetti or Madeire or Xeres, but yet of very good body, sufficient to bear well our climate. there is a name of Rivesalte which runs in my head, and almost identifies itself  withe with the red wine of Rousillon, but without sufficient distinctness or certainty of recollection that it is the same: and should the wine of Rivesalte, from what you know of it, answer the description here given, you may conclude it is that I mean. all this I leave to you. to these I add 50. ℔ of Maccaroni, an article not to be bought in the United states.
          Having occasion to place some money in Paris for other purposes,  I have added to it 200. Dollars subject there to your orders. Mr Girard of Philadelphia is kind enough to give me a credit with his correspondent there. his name I have not learnt, but it will be communicated to you either by mr Girard, or by mr John Vaughan who acts for me in Philadelphia, and negociates this matter with Mr Girard; so that on reciept of information from either of them, you may draw on mr Girard’s correspondent in Paris. taking from it first the cost of the 50. ℔ of Maccaroni, and reserving enough for all charges till shipped, I would wish about a fifth of the residue to be laid out in Hermitage, and the remaining ⅘ equally divided between the wines of Nice  and Roussillon. I suppose a conveyance may occur direct from your port or it’s vicinity; and this would be best; but if not, then the canal of Languedoc & Bordeaux may be adopted. mr Lee, our Consul at the latter place would probably be so kind as to recieve and forward the packages. Richmond is far the most convenient port for me, because on the same river I live on. all ports North of that are equal, and the Collector at any of them will recieve & notify me of their arrival.
          I was not inattentive to the wish of my friend mr Sasserno communicated thro’ you the summer before I retired from office, respecting the Consulate at Nice. but the decrees of Milan & Berlin & British orders of council having placed us in hot water with both France & England, no appointments could be made to either country. when I went out of office therefore, I left mr Sasserno’s appointment in recommendation with the succeeding administration, in case an appointment there should be deemed expedient; and all having been war & interruption since that time, it stands yet I believe on that ground.
          Amidst the scenes of war which have environed you, I hope yourself and family have escaped all personal trouble. remember me, if you please respectfully to them, and be assured yourself of my constant friendship & respect
          Th: Jefferson
        